DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Otto et al. (US Pub. 20140064526) discloses a signal processing apparatus comprising:  circuitry configured to function as:  a masking sound generation unit that, in a case where a first content is reproduced in a first region and a second content is reproduced in a second region by wave field synthesis using a speaker array, generates a masking sound for masking a sound of the first content and a sound of the second content heard in a region between the first region and the second region.  
However, Otto fails to teach the combination of a signal processing apparatus comprising:  circuitry configured to function as:  a masking sound generation unit that, in a case where a first content is reproduced in a first region and a second content is reproduced in a second region by wave field synthesis using a speaker array, generates a masking sound for masking a sound of the first content and a sound of the second content heard in a region between the first region and the second region; and a detection unit that detects a person from an image including at least a region around the first region and the second region as a subject, wherein the masking sound generation unit generates the masking sound on a basis of a result of detection of the person by the detection unit.
Regarding independent claim 15, the prior art of record, Otto discloses a signal processing method wherein a signal processing apparatus, in a case where a first content is reproduced in a first region and a second content is reproduced in a second region by wave field synthesis using a speaker array, generates a masking sound for masking a sound of the first content and a sound of the second content heard in a region between the first region and the second region.  
However, Otto fails to teach the combination of a signal processing method wherein a signal processing apparatus, in a case where a first content is reproduced in a first region and a second content is reproduced in a second region by wave field synthesis using a speaker array, generates a masking sound for masking a sound of the first content and a sound of the second content heard in a region between the first region and the second region; and detects a person from an image including at least a region around the first region and the second region as a subject, wherein generating the masking sound is on a basis of a result of detection of the person.  
Regarding independent claim 16, the prior art of record, Otto discloses a non-transitory storage medium encoded with instructions that, when executed by a computer, execute processing comprising: in a case where a first content is reproduced in a first region and a second content is reproduced in a second region by wave field synthesis using a speaker array, generating a masking sound for masking a sound of the first content and a sound of the second content heard in a region between the first region and the second region.  
However, Otto fails to teach the combination of a non-transitory storage medium encoded with instructions that, when executed by a computer, execute processing comprising: in a case where a first content is reproduced in a first region and a second content is reproduced in a second region by wave field synthesis using a speaker array, generating a masking sound for masking a sound of the first content and a sound of the second content heard in a region between the first region and the second region; and detecting a person from an image including at least a region around the first region and the second region as a subject, wherein generating the masking sound is on a basis of a result of detection of the person.  The distinct features, as disclosed in independent claims 1, 15 and 16 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL KIM/Primary Examiner, Art Unit 2654